DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgement is made of applicant’s claim for priority under 35 U.S.C. 119 (e) with reference to Provisional Application Number: 61/010411 filed on 9/23/2006. 
This application repeats a substantial portion of prior Application No. 12317810 & 15139739, filed 12/29/2008 and 4/27/2016, respectively, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it properly constitutes a continuation-in-part of the prior application. Applicant’s claim to the benefit of the filing date of the prior applications under 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq. is acknowledged. 
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 1/27/2020 & 1/28/2020 was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) has/have been considered by the examiner.
Drawings
The drawings were received on 1/27/20.  These drawings are accepted.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 7-10, 14-16, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vittallo (US 6446636).
Claim 1: Vittallo discloses a method for attaching a hair extension (22) to natural hair (10) of a user (see Figs 1-6), the hair extension including a section of hair secured together across a width thereof (see Fig 8) proximate one lengthwise end thereof and is free hanging at its other opposite end (see Fig 8), the method comprising: attaching together, using a first adhesive (17, see Fig 2), a first side of the secured end of the hair extension (Col 5, 19-36) and a first section of natural hair of the user (Col 5, 19-36; see Figs 1-3); and attaching together using a second adhesive (Col 5, 50-62), a second side of the secured end of the hair extension and a second section of natural hair of the user (Col 5, 50-62; see Figs 4-5), wherein upon completion of both attachments, the hair extension is positioned by being sandwiched between and adhered to the first and second sections of natural hair of the user (Col 5, 64-Col 6, 5; see Figs 1-6). 
Claim 3: Vittallo discloses the first adhesive can be attached to the first side of the secured end of the hair extension prior to attachment to the natural hair (Col 5, 32-40) which constitutes “pre-attached”. 
Claim 5: Vittallo discloses the second adhesive being attached to the second side of the secured end of the hair extension prior to pressing the natural hair onto this second adhesive (Col 5, 50-65), which constitutes “pre-attached”. 
Claim 7: Vittallo discloses the hair extension can be a weft formed by weaving (Col 5, 38-45), which as best understood constitutes it being “seamless” because it is not described as being sewn together.
Claim 8: Vittallo discloses horizontally parting (12, Fig 1) the natural hair of the user to form a part prior to attaching the first side of the hair extension and the first section of natural hair of the user with the first section of natural hair of the user being on a bottom side of the part and the second section of natural hair being on an opposite top side of the part (see Figs 1-5). 
Claim 9: Vittallo discloses attaching the second adhesive to the second side of the secured end of the hair extension (see Fig 4) and thereafter attaching the second section of natural hair of the user to the second adhesive (Col 5, 50-62). 
Claim 10: Vittallo discloses a method for attaching a hair extension (22) to natural hair (10) of a user (see Figs 1-6) the method comprising: providing a hair extension including a section of hair (see Fig 8) a first adhesive (17, see Fig 2) attached to a first side of the hair extension (Col 5, 19-36) and a second adhesive (Col 5, 50-62), attached to a second side of the hair extension with the hair extension being secured together across its width (see Fig 8) proximate one lengthwise end and being free hanging at its opposite lengthwise end (see Fig 8). The first adhesive and the second adhesive are secured to the joined end of the hair extension (see Figs 1-8). The method includes pressing together the secured end of the hair extension and a first section of natural hair of the user (Col 5, 30-40) such that the first adhesive adheres together the first side of the hair extension and the first section of natural hair of the user (Col 5, 30-50); pressing together the secured end of the hair extension and a second section of natural hair of the user (Col 5, 50-62; see Figs 4-5) such that the second adhesive adheres together the second side of the hair extension and the second section of natural hair of the user (Col 5, 50-62; see Figs 4-5) and wherein upon completion of both pressings, the hair extension is positioned by being sandwiched between and adhered to the first and second sections of natural hair of the user (Col 5, 64-Col 6, 5; see Figs 1-6).
Claim 14: Vittallo discloses horizontally parting (12, Fig 1) the natural hair of the user to form a part prior to pressing the first side of the hair extension and the first section of natural hair of the user with the first section of natural hair of the user being on a bottom side of the part and the second section of natural hair being on an opposite top side of the part (see Figs 1-5). 
Claim 15: Vittallo discloses a method for attaching a hair extension (22) to natural hair (10) of a user (see Figs 1-6), the method comprising: providing a hair extension including a section of hair secured together across a width thereof (see Fig 8), the method comprising: attaching together, using a first adhesive (17, see Fig 2), a first side of a secured end of the hair extension (Col 5, 19-36) and a first section of natural hair of the user (Col 5, 19-36; see Figs 1-3); and attaching together using a second adhesive (Col 5, 50-62), a second side of the secured end of the hair extension and a second section of natural hair of the user (Col 5, 50-62; see Figs 4-5), wherein upon completion of both attachments, the hair extension is positioned by being sandwiched between and adhered to the first and second sections of natural hair of the user (Col 5, 64-Col 6, 5; see Figs 1-6). 
Claim 16: Vittallo discloses horizontally parting (12, Fig 1) the natural hair of the user to form a part prior to attaching the first side of the hair extension and the first section of natural hair of the user with the first section of natural hair of the user being on a bottom side of the part and the second section of natural hair being on an opposite top side of the part (see Figs 1-5). 
Claim 19: Vittallo discloses attaching the second adhesive to the second section of natural hair (see Figs 4-5) after attaching the first adhesive to the first section of natural hair of the user (see Figs 1-3). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 11, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vittallo (US 6446636) in view of Catron (US 20070157944).
Claims 2, 11, and 17-18: Vittallo discloses applying adhesive to both sides of the extension, which results in one side of each of the first and second adhesives being attached to the extension and the other side being attached to the respective section of natural hair. Vittallo discloses the invention essentially as claimed except for the adhesives coming in the form of double sided tapes. 
Catron, however, teaches that adhesives and double sided tapes are equivalent [0031] attachment means for hair extensions. In other words, Catron teaches that it would be an obvious matter of design choice to substitute double sided tape for a double-sided adhesive. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the method of applying a hair extension of Vittallo by providing each side of the hair extension with double-sided tape instead of adhesive in view of Catron since Catron teaches that these are both known equivalent attachment means used for securing hair extensions. This proposed modification would result in attaching one side of the tape to the user’s natural hair and one side to the hair extension for each of the method steps already taught by Vittallo. 
Claims 4, 6, 12-13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vittallo (US 6446636) in view of Campbell (US 6135122).
Claims 4, 6, 12-13, and 20: Vittallo discloses the invention essentially as claimed except for providing a removable cover over both of the adhesives prior to applying the extension to the hair and removing this cover when ready to apply the extension to the hair. 
Campbell, however, teaches providing hair extensions with adhesives prior to application to the hair and providing these adhesives with a release strip over the adhesive in order to keep the adhesive moist until the time for use (Col 4, 42-56). Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the method of Vittallo by providing the hair extension with the first and the second adhesives prior to application to the hair and by providing the first and second adhesives each with a release strip that is removed prior to application of the extension to the natural hair in view of Campbell in order to allow a user to carry the extension ready to use with them without a separate container of glue and to protect the adhesives/glues prior to application by keeping them moist and clean. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Friday 10:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached at 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772


/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772